Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 1 of 20




  SCHEDULE
     A
 Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 2 of 20




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 3 of 20




  SCHEDULE
      B
 Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 4 of 20




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 5 of 20




  SCHEDULE
     C
 Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 6 of 20




                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                   Starr County, Texas

Tract: RGV-RGC-9072
Owner: Thelma R. Perez, et al.
Acres: 1.839

Being a 1.839 acre tract (80,087 sq ft) parcel of land, more or less, being out of a called
6.250 acres, calculated as 6.249 acres described as Parcel 1, out of Tract 114, Share 54,
Abstract 127, Porcion No. 94, Camargo Jurisdiction, in Starr County, Texas conveyed to
Thelma R. Perez, Volume 979, Page 436. Said parcel of land more particularly described
by metes and bounds as follows;

Starting at COE Project control marker SR-04 2019, having the following NAD83 (2011)
Grid Coordinates N=16623091.61, E=935950.22; Thence S19°28’10”W a distance of
4394.24 feet to a found aluminum cap stamped FISH & WILDLIFE RPS 4303 1994
TRACT NO. 534 COR NO. 10, designated as RGV-RGC-9053-5=9072-1=9070-1, on the
South line of the Savina S. DE Longoria tract, Volume 743, Page 362 and at the Northwest
corner of the U.S. Fish and Wildlife Service Tract 534, Volume 708, Page 518 and the
Northeast corner of the Thelma R. Perez tract, Volume 979, Page 436, and on the North
line of the Drilling Unit Easement Legend Natural Gas III, LP Volume 1174, Page 793, for
the Point of Commencement, and the Point of Beginning, having the following coordinates:
N=16618948.64, E=934485.60.

Thence: S09°33'40"W departing said Easement line, along the East line of the Thelma R.
Perez tract, Volume 979, Page 436 and the West line of the U.S. Fish and Wildlife Service
Tract 534, Volume 708, Page 518, a distance of 227.20 feet to a set 5/8” x 36” iron rebar
and EMC Inc. 3” aluminum cap stamped RGV-RGC-9052-4=9053-4A=9072-2 for angle,
said point being the Southeast corner of the Thelma R. Perez tract, Volume 979, Page 436
and the Northeast corner of the Floridor Zamora tract, Volume 666, Page 184 and on the
West line of the U.S. Fish and Wildlife Service Tract 534, Volume 708, Page 518;

Thence: N80°26'18"W along the South line of the Thelma R. Perez tract, Volume 979,
Page 436 and the North line of the Floridor Zamora tract, Volume 666, Page 184, crossing
the center of an existing 12 foot wide gravel road at 256 feet, back to the center of said
road, a distance of 342.47 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum
cap stamped RGV-RGC-9052-3A=9072-2A for a Point on Line;

Thence: N80°26'18"W along said property line, a distance of 342.46 feet to a set 5/8” x
36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-9052-3=9072-3 for
angle, said point being on the Northern boundary of the parcel herein described;
 Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 7 of 20




                                SCHEDULE C (Cont.)

Thence: N80°41'43"E departing said property line, along said Northern boundary, a
distance of 351.31 feet to a set 5/8” x 36” iron rebar and EMC Inc. 3” aluminum cap
stamped RGV-RGC-9072-3A for a Point on Line;

Thence: N80°41'43"E along said Northern boundary, a distance of 351.30 feet to a set 5/8”
x 36” iron rebar and EMC Inc. 3” aluminum cap stamped RGV-RGC-9072-4=9070-2 for
angle, said point being on the North line of the Thelma R. Perez tract, Volume 979, Page
436 and on the South line of the Savina S. DE Longoria tract, Volume 743, Page 362, and
on the North line of the Drilling Unit Easement Legend Natural Gas III, LP Volume 1174,
Page 793;

Thence: S80°26'28"E along said property line, along said Easement line, departing said
Northern boundary, a distance of 20.07 feet returning to the Place of Beginning.
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 8 of 20




  SCHEDULE
      D
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 9 of 20



                            SCHEDULE D

                             MAP or PLAT
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 10 of 20



                         SCHEDULE D (Cont.)
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 11 of 20



                                 SCHEDULE D (Cont.)




Tract: RGV-RGC-9072
Owner: Thelma R. Perez, et al.
Acres: 1.839
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 12 of 20




    SCHEDULE
        E
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 13 of 20



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-9072
Owner: Thelma R. Perez, et al.
Acres: 1.839

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 14 of 20




    SCHEDULE
        F
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 15 of 20




                                       SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
       The sum estimated as just compensation for the land being taken is FOURTEEN

THOUSAND AND THREE HUNDRED FORTY-ONE DOLLARS AND NO/100

CENTS ($14,341.00), to be deposited herewith in the Registry of the Court for the use and

benefit of the persons entitled thereto.
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 16 of 20




     SCHEDULE
        G
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 17 of 20




                                     SCHEDULE G

                                INTERESTED PARTIES

       The following table identifies all persons who have or claim an interest in the
property condemned and whose names are now known, indicating the nature of each
person’s property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                                   Reference
 Thelma R. Perez                                    RGV-RGC-9072
                                                    Deed of Gift dated October 27, 2003,
 Mission, Texas                                     recorded in Volume 979, Page 436,
                                                    Official Public Records, Starr County,
                                                    Texas

 Floridor Zamora                                    RGV-RGC-9072
                                                    Deed of Gift dated February 16, 1993,
 La Grulla, TX                                      recorded in Volume 666, 184, Official
                                                    Public Records, Starr County, Texas
 Arcadio Salinas                                    RGV-RGC-9072
                                                    Warranty Deed dated August 3, 1972,
 Rio Grande City, TX                                recorded in Volume 367, Page 215,
                                                    Official Public records, Starr County,
                                                    Texas

 Viola Gloria Escalante Canales                     RGV-RGC-9072
                                                    Probate Order dated August 15, 1972,
 Tivoli, TX                                         recorded in Volume 93, Page 416, Official
 Heir of Ambrosio Escalante/Lydia T. Escalante      Public Records, Starr County, Texas

 Ovidio Escalante                                   Final Decree of Partition and Distribution
                                                    of the Estate of Florentino Trevino,
 Victoria, TX                                       deceased dated December 19, 1989, filed
 Heir of Ambrosio Escalante/Lydia T. Escalante      under Cause No. 4485, in the 79th Judicial
                                                    District of Brooks County, Texas, and
 Ernestina E. Bazan                                 recorded in the Real Property Records of
                                                    Starr County, Texas, in Volume 622, Page
 Port O’Connor, TX                                  530
 Heir of Ambrosio Escalante/Lydia T. Escalante

 Homer Escalante

 Victoria, TX
 Heir of Ambrosio Escalante/Lydia T. Escalante
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 18 of 20




Mary Rose Escalante Rivera

Port Lavaca, TX
Heir of Ambrosio Escalante/Lydia T. Escalante

Ben Guadalupe Rodriguez, Jr.                    RGV-RGC-9072
                                                Probate Order dated August 15, 1972,
Grandview, TX                                   recorded in Volume 93, Page 416, Official
Heir of Elma E. Rodriguez/Ambrosio Escalante    Public Records, Starr County, Texas

Venancio G. Rodriguez, III                      Final Decree of Partition and Distribution
                                                of the Estate of Florentino Trevino,
Decatur, TX                                     deceased dated December 19, 1989, filed
Heir of Elma E. Rodriguez/Ambrosio Escalante    under Cause No. 4485, in the 79th Judicial
                                                District of Brooks County, Texas, and
Linda Carmen Charles                            recorded in the Real Property Records of
                                                Starr County, Texas, in Volume 622, Page
Arlington, TX                                   530
Heir of Elma E. Rodriguez/Ambrosio Escalante

Miguel Jaime Rodriguez

North Richland Hills, TX
Heir of Elma E. Rodriguez/Ambrosio Escalante

Noelia Trevino Herrera                          RGV-RGC-9072
                                                Probate Order dated August 15, 1972,
Encino, TX                                      recorded in Volume 93, Page 416, Official
Heir of Hilda R. Trevino/Ruben N. Trevino       Public Records, Starr County, Texas

Ruben Noe Trevino, Jr.                          Final Decree of Partition and Distribution
                                                of the Estate of Florentino Trevino,
Encino, TX                                      deceased dated December 19, 1989, filed
Heir of Hilda R. Trevino/Ruben N. Trevino       under Cause No. 4485, in the 79th Judicial
                                                District of Brooks County, Texas, and
                                                recorded in the Real Property Records of
                                                Starr County, Texas, in Volume 622, Page
                                                530

Gloria Trevino Juarez                           RGV-RGC-9072
                                                Probate Order dated August 15, 1972,
Manor, TX                                       recorded in Volume 93, Page 416, Official
Devisee of Saul Trevino, Sr.                    Public Records, Starr County, Texas
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 19 of 20




Olga Trevino Cantu                           Final Decree of Partition and Distribution
                                             of the Estate of Florentino Trevino,
Encino, TX                                   deceased dated December 19, 1989, filed
Devisee of Saul Trevino, Sr.                 under Cause No. 4485, in the 79th Judicial
                                             District of Brooks County, Texas, and
Saul Trevino Jr.                             recorded in the Real Property Records of
                                             Starr County, Texas, in Volume 622, Page
Encino, TX                                   530
Devisee of Saul Trevino, Sr.

Roel Perez                                   RGV-RGC-9072
                                             Probate Order dated August 15, 1972,
Encino, TX                                   recorded in Volume 93, Page 416, Official
Heir of Elida T. Perez                       Public Records, Starr County, Texas

Eliza Perez                                  Final Decree of Partition and Distribution
                                             of the Estate of Florentino Trevino,
De Berry, TX                                 deceased dated December 19, 1989, filed
Heir of Reynaldo Perez, Jr./Elida T. Perez   under Cause No. 4485, in the 79th Judicial
                                             District of Brooks County, Texas, and
Claudia Perez Cummings                       recorded in the Real Property Records of
                                             Starr County, Texas, in Volume 622, Page
San Antonio, TX                              530
Heir of Reynaldo Perez, Jr./Elida T. Perez

Rosario Perez Lewis

Blaine, WA
Heir of Reynaldo Perez, Jr./Elida T. Perez

Sonia Perez Nunnery

Mooringsport, LA
Heir of Reynaldo Perez, Jr./Elida T. Perez

Magdalena Perez Craig

San Antonio, TX
Heir of Reynaldo Perez, Jr./Elida T. Perez

Reynaldo Perez, III

Encino, TX
Heir of Reynaldo Perez, Jr./Elida T. Perez
Case 7:20-cv-00380 Document 1-1 Filed on 11/23/20 in TXSD Page 20 of 20




Laura Perez McGee

De Berry, TX
Heir of Reynaldo Perez, Jr./Elida T. Perez

Catarina Perez Rose

San Antonio, TX
Heir of Reynaldo Perez, Jr./Elida T. Perez

Rene Morales

McAllen, TX
Heir of Elva Perez Morales/Elida T. Perez

Isidro Morales

Falfurrias, TX
Heir of Elva Perez Morales/Elida T. Perez

Romeo Morales

Encino, TX
Heir of Elva Perez Morales/Elida T. Perez

Maria Nelda Villarreal

Falfurrias, TX
Heir of Elva Perez Morales/Elida T. Perez

Sylvia Morales Garza

Falfurrias, TX
Heir of Elva Perez Morales/Elida T. Perez

Ameida Salinas,                              RGV-RGC-9072
Starr County Tax Assessor                    Tax Parcel No. 41931
100 N. FM 3167, Suite 201                    Geo No. 00127-09400-04560-000000
Rio Grande City, Texas 78582
